Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-24 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. § 103 as being unpatentable over Barfield Jr. (hereinafter Barfield) U.S. Pub. No. 20200249936, in view of Fu et al., (hereinafter Fu) U.S. Pub. No. 2016/0378450. 

As to claim 1, Barfield teaches the invention as claimed, including a quarantine system disposed between an outer firewall and an inner firewall, wherein the inner firewall is disposed within the outer firewall (figs. 1, 4, private and public networks), the quarantine system comprising:
persistent storage containing mappings between computing devices disposed within the inner firewall and data sources disposed outside the outer firewall, wherein the data sources contain software-related updates for the computing devices (par. 0029, 0039-0042, fig. 2, -a storage component in 242 that defines a database for storing metadata about algorithm.  Component 244 defines storing algorithm models that may be uploaded to platform 200); and 
one or more processors configured to perform operations (figs. 1, 2) comprising: 
requesting and receiving, based on the mappings, a particular software-related update from a particular data source of the data sources, wherein the particular software related update is targeted for deployment on one or more particular computing devices of the computing devices (par. 0022-0023, 0025-0026, 0033, 0056-0057); 
assigning the particular software-related update authorized to approve or reject the particular software-related update (par. 0048); and 
transmitting, based on the mappings, the particular software-related update to a recipient device within the inner firewall (par. 0025, 0040-0041). 
However, Barfield does not explicitly teach the particular software update for review by a group of one or more agents authorized to approve or reject, wherein the one or more agents can access information regarding the particular software-related update by way of the quarantine system; receiving an indication that the particular software-related update has been approved by the one or more agents.
Fu teaches the particular software update for review by a group of one or more agents authorized to approve or reject, wherein the one or more agents can access information regarding the particular software-related update by way of the quarantine system; and receiving an indication that the particular software-related update has been approved by the one or more agents (par. 0027, 0043, 0079, 0081, 0091, 0123, 0125-0127, 0131, 0144-0145).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the current claim invention was made to combine the teaching of Barfield and Fu to facilitate distributed orchestration and deployment of cloud-based application including multi-tier applications (Fu, par. 0002).

As to claim 2, Barfield teaches the invention as claimed, including the quarantine system of claim 1, wherein the data sources operate within a remote network management platform, and wherein the remote network management platform hosts its software services on at least one of the computing devices disposed within the inner firewall (par. 0018, 0022, 0041). 

As to claim 3, Barfield teaches the invention as claimed, including the quarantine system of claim 2, wherein the remote network management platform provides software services to a managed network, and wherein the software services provided by the remote network management platform to the managed network are provided by way of on at least one of the computing devices disposed within the inner firewall (par. 0018, 0022, 0041, 0054-0055). 

As to claim 4, Barfield teaches the invention as claimed, including the quarantine system of claim 1, wherein the recipient device is one of the computing devices disposed within the inner firewall (par. 0041, 0054-0055). 

As to claim 5, Barfield teaches the invention as claimed, including the quarantine system of claim 1, wherein the recipient device is a software repository disposed within the inner firewall, wherein at least some of the computing devices disposed within the inner firewall are configured to request and receive software-related updates from the software repository (par. 0039-0042, 0054-0055). 

As to claim 6, Barfield teaches the invention as claimed, including the quarantine system of claim 1, wherein the mappings further contain respective frequencies for requesting the software-related updates, and wherein the operations further comprise: 
requesting and receiving, based on the mappings, a second particular software-related update from the particular data source, the second particular software-related update requested by the quarantine system in a threshold time period after receiving the particular software-related update, the threshold time period being based on the mappings (par. 0025-0027, 0047, 0057-0058); 
assigning the second particular software-related update (par. 0048); and 
responsive to receiving the indication that the second particular software-related update has been approved, transmitting, based on the mappings, the second particular software-related update to the recipient device (par. 0025, 0040-0041). 
However, Barfield does not explicitly teach the particular software update for review by a group of one or more agents authorized to approve or reject, receiving an indication that the second particular software-related update has been approved by the one or more agents.
Fu teaches the particular software update for review by a group of one or more agents authorized to approve or reject, receiving an indication that the second particular software-related update has been approved by the one or more agents (par. 0027, 0043, 0079, 0081, 0091, 0123, 0125-0127, 0131, 0144-0145).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the current claim invention was made to combine the teaching of Barfield and Fu to facilitate distributed orchestration and deployment of cloud-based application including multi-tier applications (Fu, par. 0002).

As to claim 7, Barfield teaches the invention as claimed, including the quarantine system of claim 6, wherein the respective frequencies vary between the data sources of the software-related updates (par. 0022, 0028, 0034, 0085). 

As to claim 8, Barfield teaches the invention as claimed, including the quarantine system of claim 6, wherein the respective frequencies vary between recipient devices for the software-related updates (par. 0085). 

As to claim 9, Fu teaches the invention as claimed, including the quarantine system of claim 1, wherein the mappings further contain respective target groups of agents associated with the software-related updates, and wherein assigning the particular software-related update for review by the group of one or more agents comprises assigning, based on the mappings, the particular software-related update to a target group of agents associated with the particular software-related update (par. 0027, 0043, 0079, 0081, 0091, 0123, 0125-0127, 0131, 0144-0145). 

As to claim 10, Fu teaches the invention as claimed, including the quarantine system of claim 9, wherein the respective target groups of agents vary between the data sources of the software-related updates (par. 0027, 0043, 0079, 0081, 0091, 0123, 0125-0127, 0131, 0144-0145). 

As to claim 11, Fu teaches the invention as claimed, including the quarantine system of claim 9, wherein the respective target groups of agents vary between recipient devices for the software-related updates (par. 0027, 0043, 0079, 0081, 0091, 0123, 0125-0127, 0131, 0144-0145). 

As to claim 12, Fu teaches the invention as claimed, including the quarantine system claim 1, wherein the operations further comprise: after receiving the particular software-related update, storing the particular software related update in a queue disposed within the quarantine system; determining that at least one agent in the group of one or more agents is available to review the particular software-related update; and in response to at least one agent in the group of one or more agents being available to review the particular software-related update, transmitting a representation of the particular software-related update to at least one agent (par. 0027, 0043, 0079, 0081, 0091, 0123, 0125-0127, 0131, 0144-0145). 

As to claim 13, Fu teaches the invention as claimed, including the quarantine system of claim 12, wherein transmitting the representation of the particular software-related update to the at least one agent comprises providing, to the at least one agent, a representation of a dependency tree, the dependency tree identifying all computing devices operating disposed within the inner firewall that are affected by the particular software-related update (par. 0027, 0043, 0079, 0081, 0091, 0123, 0125-0127, 0131, 0144-0145). 

As to claim 14, Fu teaches the invention as claimed, including the quarantine system of claim 12, wherein transmitting the representation of the particular software-related update to the at least one agent comprises providing, to the at least one agent, a graphical interface containing a comparison between content of the particular software related update and content of a previous version of the particular software-related update (par. 0027, 0041-0051, 0091, 0123, 0125-0127, 0131, 0144-0145). 

As to claim 15, Barfield teaches the invention as claimed, including the quarantine system of claim 1, wherein requesting and receiving the particular software-related update from the particular data source is initiated by the quarantine system (par. 0022-0023, 0025-0026, 0033, 0056-0057). 

As to claim 16, Barfield teaches the invention as claimed, including the quarantine system of claim 1, wherein transmitting the particular software related update to the recipient device is initiated by the quarantine system (par. 0022-0023, 0025-0026, 0033, 0056-0057). 

As to claim 17, Barfield teaches the invention as claimed, including the quarantine system of claim 1, further comprising: 
requesting and receiving, based on the mappings, a second particular software-related update from a second particular data source of the data sources, wherein the second particular software-related update is targeted for deployment on one or more second particular computing devices of the computing devices (par. 0025-0027, 0047, 0057-0058); 
responsive to receiving the indication that the second particular software-related update has been rejected, transmitting, a request for the second particular software related update (par. 0025, 0040-0041). 
However, Barfield does not explicitly assigning the second particular software-related update for review by the group of one or more agents, receiving an indication that the second particular software-related update has been rejected by the one or more agents, transmitting a request for information from the group of one or more agents regarding a reason for rejecting the second particular software related update.
Fu teaches assigning the second particular software-related update for review by the group of one or more agents, receiving an indication that the second particular software-related update has been rejected by the one or more agents, transmitting a request for information from the group of one or more agents regarding a reason for rejecting the second particular software related update (par. 0027, 0043, 0079, 0081, 0091, 0123, 0125-0127, 0131, 0144-0145).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the current claim invention was made to combine the teaching of Barfield and Fu to facilitate distributed orchestration and deployment of cloud-based application including multi-tier applications (Fu, par. 0002).
 

As to claim 18, Fu teaches the invention as claimed, including the quarantine system of claim 17, further comprising: responsive to receiving the indication that the second particular software-related update has been rejected, isolating software-related updates that are associated with the second particular software-related update from being assigned for review by any agent (par. 0027, 0043, 0079, 0081, 0091, 0123, 0125-0127, 0131, 0144-0145). 

As to claim 19, Fu teaches the invention as claimed, including the quarantine system of claim 1, wherein the group of one or more agents operate within the outer firewall (par. 0027, 0043, 0079, 0081, 0091, 0123, 0125-0127, 0131, 0144-0145). 

As to claim 20, Fu teaches the invention as claimed, including the quarantine system of claim 1, wherein computing devices disposed within the outer firewall are only allowed to receive authorized communications from computing devices outside the outer firewall, wherein the authorized communications include communications requested by the quarantine system and originating from the data sources (par. 0027, 0043, 0079, 0081, 0091, 0123, 0125-0127, 0131, 0144-0145). 

As to claim 21, Barfield teaches the invention as claimed, including the quarantine system of claim 1, wherein computing devices disposed within the inner firewall are only allowed to receive authorized communications from computing devices outside the inner firewall, wherein the authorized communications include communications transmitted by the quarantine system to the recipient device (par. 0022-0023, 0025-0026, 0033, 0056-0057). 

Claims 22-24 have similar limitations as claim 1; therefore, they are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THU HA T NGUYEN/Primary Examiner, Art Unit 2444